    Case: 1:21-cv-02852 Document #: 19 Filed: 06/18/21 Page 1 of 4 PageID #:76




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

THOMAS CATENACCI and DAILY                     )
CALLER NEWS FOUNDATION,                        )
                                               )
             Plaintiffs,                       )
                                               )      No. 21 C 2852
      v.                                       )
                                               )      Judge John Z. Lee
LORI LIGHTFOOT, in Her                         )
Official Capacity as Mayor                     )
of the City of Chicago,                        )
                                               )
             Defendant.                        )

                                       ORDER

      After reviewing the submissions by the parties, the Court denies Plaintiffs’

motion for preliminary injunction as moot for the reasons set forth below.

                                    STATEMENT

      This action concerns the constitutionality of an alleged “recently announced”

policy or practice of Defendant Lori Lightfoot, in her official capacity as Mayor of the

City of Chicago, of granting interview requests exclusively to journalists of color. See

Compl. ¶¶ 5–6, ECF No. 1. Owing to this policy or practice, Plaintiffs Thomas

Catenacci, a white reporter, and the Daily Caller News Foundation, his employer,

allege that Lightfoot denied Catenacci’s May 20, 2021, request for an interview by

failing to respond to it or to his follow-up emails of May 21 and May 24. Id. ¶¶ 3–4,

9–12. Bringing two counts under 42 U.S.C. § 1983, Plaintiffs allege that Lightfoot’s

de facto denial of Catenacci’s interview request because of his race violated the First

and Fourteenth Amendments of the United States Constitution. Id. ¶¶ 13–21.
     Case: 1:21-cv-02852 Document #: 19 Filed: 06/18/21 Page 2 of 4 PageID #:77




       Soon after filing their complaint, Plaintiffs moved for a preliminary injunction

on June 2, 2021, against the alleged policy or practice See Pls.’ Mot. Preliminary

Injunction, ECF No. 7. At a hearing on the motion, however, Lightfoot’s counsel

stated that the policy or practice was no longer in effect, and the Court directed

Lightfoot to file an update regarding the status of the policy or practice by June 11,

2021. See 6/7/21 Min. Entry, ECF No. 15. The Court also provided Plaintiffs with an

opportunity to file a response to Lightfoot’s contention that the cessation of the policy

or practice made the preliminary injunction motion moot.

       In Lightfoot’s June 11 update, Kathleen LeFurgy, the Communications

Director for the Office of the Mayor of Chicago, declares that the challenged policy or

practice—which was announced in a May 19, 2021, letter from the Mayor’s Press

Office to members of the Chicago Press Corp—was limited to a two-day “Press Tour”

held on May 19 and 20, 2021, to commemorate the second anniversary of Lightfoot’s

inauguration. See Def.’s Status Report, Ex. B, K. LeFurgy Decl. ¶¶ 3–4, ECF No. 16

at 7–9. LeFurgy further states that the temporary policy or practice was discontinued

once the Press Tour ended on May 20, 2021, and that “there are no plans to use [its

criteria] in the future.” Id. ¶ 8, 10.

       Nonetheless, Plaintiffs filed a memorandum on June 17, 2021, arguing that

their motion for preliminary injunction was still ripe for adjudication. See Pls.’ Resp.

Def.’s Status Report, ECF No. 18. Although Plaintiffs (who submitted no contrary

evidence) appear to concede that Lightfoot’s policy or practice of granting interviews

exclusively to journalists of color is a thing of the past, they contend that its


                                           2
     Case: 1:21-cv-02852 Document #: 19 Filed: 06/18/21 Page 3 of 4 PageID #:78




discontinuation “does not remedy irreparable harm suffered while the criteria were

in use” and that a preliminary injunction remains necessary “to prevent continuing

irreparable harm caused by Mayor Lightfoot’s violation” of their constitutional rights.

Id. ¶ 7. This is incorrect.

       Contrary to Plaintiffs’ contention, the undisputed showing that Lightfoot’s

practice or policy of granting interview requests only to journalists of color ceased

after May 20, 2021, moots their motion for preliminary injunctive relief. “To win a

preliminary injunction, a party must show that it has (1) no adequate remedy at law

and will suffer irreparable harm if a preliminary injunction is denied and (2) some

likelihood of success on the merits.” Ezell v. City of Chi., 651 F.3d 684, 694 (7th Cir.

2011). The “forward-looking” nature of injunctive relief means that a plaintiff must

show that he or she will suffer irreparable harm in the future as a result of an

imminent or ongoing violation, absent the relief requested. See Swanigan v. City of

Chi., 881 F.3d 577, 583 & n.2 (7th. Cir. 2018); see also United States v. Or. State Med.

Soc., 343 U.S. 326, 333 (1952) (injunctions call for a “threat of future violation or a

contemporary violation or a contemporary violation of a nature likely to continue or

recur”); Dombrowski v. Pfister, 380 U.S. 479, 485 (1965) (“[I]njunctive relief looks to

the future . . . .”). As the Supreme Court put it long ago, “[t]he sole function of an . . .

injunction is to forestall future violations,” not to remedy “those past.” Or. State Med.

Soc., 343 U.S. at 333. It follows that solely “past conduct” like the sort at issue here

is no basis for a preliminary injunction. SEC v. Torr, 87 F.2d 446, 450 (2d Cir. 1937);




                                             3
    Case: 1:21-cv-02852 Document #: 19 Filed: 06/18/21 Page 4 of 4 PageID #:79




see also Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117, 1133 (11th Cir.

2005). After all, in such cases, there is no conduct to be enjoined.

        Plaintiffs’ suggestion that Lightfoot’s alleged denial of Catenacci’s May 20,

2021, interview request amounts to a continuing violation of his constitutional rights

is equally unpersuasive. “A continuing violation is occasioned by continual unlawful

acts, not by continual ill effects from an original violation.” Diliberti v. United States,

817 F.2d 1259, 1264 (7th Cir. 1987) (quoting Ward v. Caulk, 650 F.3d 1144, 1147 (9th

Cir. 1981)). As their memorandum tacitly concedes, Plaintiffs can only show the

latter—i.e., the “continuing irreparable harm caused by Mayor Lightfoot’s [past]

violation.” See Pls.’ Resp. Def.’s Status Report ¶ 7. And, given the discontinuation of

the policy or practice at issue, adjudicating whether and to what extent Lightfoot may

be liable for her past conduct as to Catenacci is all that remains.

        Accordingly, because Plaintiffs fail to establish that there is any ongoing or

future conduct to be enjoined, their motion for preliminary injunction is denied as

moot.



IT IS SO ORDERED.                         ENTERED: June 18, 2021



                                          __________________________________
                                          John Z. Lee
                                          United States District Judge




                                            4
